Case 1:17-cr-00101-LEK Document 1015 Filed 06/02/20 Page 1 of 1          PageID #: 11502

                               MINUTE ORDER



  CASE NUMBER:           CRIMINAL NO. 17-00101 LEK
  CASE NAME:             USA vs. Anthony T. Williams


       JUDGE:      Leslie E. Kobayashi         DATE:            06/02/2020


 COURT ACTION: EO: Government’s MOTION (Dkt. [1014]) to consider sentencing
 date will be considered by Judge Leslie E. Kobayashi as a Non Hearing Motion.

 Defendant, Anthony T. Williams Response Memorandum is due: 6/16/2020.
 Government Reply Memorandum is due: 6/23/2020

 Government’s MOTION (Dkt. [1014]) to consider sentencing date will be taken under
 submission thereafter. Court to issue Order.


 Submitted by: Agalelei Elkington, Courtroom Manager
